Case: 19-1530   Document: 57    Page: 1     Filed: 11/04/2020




   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                CHEVRON U.S.A. INC.,
                     Appellant

                           v.

      UNIVERSITY OF WYOMING RESEARCH
    CORPORATION, DBA WESTERN RESEARCH
                  INSTITUTE,
                    Appellee
             ______________________

                       2019-1530
                 ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board, in Interference
 No. 106,064.
                 ______________________

                Decided: November 4, 2020
                 ______________________

    PATRICK JOSEPH COYNE, Finnegan, Henderson,
 Farabow, Garrett & Dunner, LLP, Washington, DC, ar-
 gued for appellant.

     LUKE SANTANGELO, Santangelo Law Offices, PC, Fort
 Collins, CO, argued for appellee. Also represented by
 ALFRED K. WIEDMANN, JR.; WILBUR T. BAKER, CHARLES L.
 GHOLZ, Oblon LLP, Alexandria, VA.
                 ______________________
Case: 19-1530        Document: 57       Page: 2   Filed: 11/04/2020




 2        CHEVRON U.S.A. INC.   v. UNIVERSITY OF WYOMING RESEARCH



     Before NEWMAN, LOURIE, and SCHALL, Circuit Judges.
     Opinion for the court filed by Circuit Judge SCHALL.
      Dissenting opinion filed by Circuit Judge NEWMAN.
 SCHALL, Circuit Judge.
                                DECISION
     This is an appeal from the Patent Trial and Appeal
 Board’s (“Board”) Decision on Motions under 37 C.F.R.
 § 41.125 (“Decision on Motions”) and from the Board’s
 Judgment under 37 C.F.R. § 41.127(a) in Interference No.
 106,064. 1 J.A. 6–41; J.A. 46–49. We have jurisdiction pur-
 suant to 28 U.S.C. § 1295(a)(4)(A) (2000) and 35 U.S.C.
 § 141 (2002). For the reasons stated below, we affirm.
                            BACKGROUND
      The University of Wyoming Research Corporation,
 d/b/a Western Research Institute (“Wyoming”), is the
 owner of U.S. Patent No. 8,367,425 (“the ’425 patent”). The
 ’425 patent is directed to a procedure whereby (1) solvents
 of increasing strength are successively passed over asphal-
 tenes that have been segregated in a packed column from
 a hydrocarbon such as oil; and (2) amounts of asphaltenes
 dissolved and eluted from the column by the various



      1  The Leahy-Smith America Invents Act, Pub. L. No.
 112-29, 125 Stat. 284 (2011) (“AIA”) eliminated interfer-
 ence proceedings and established derivation proceedings.
 AIA § 3, 125 Stat. 285–93; Biogen MA, Inc. v. Japanese
 Found. for Cancer Research, 785 F.3d 648, 654 (Fed. Cir.
 2015). However, the ’814 application was filed before the
 amendments made by AIA § 3 went into effect on March
 16, 2013. Accordingly, the earlier version of the patent
 statute governs the activities in this case. AIA § 3(n)(1),
 125 Stat. at 293; Tobinick v. Olmarker, 753 F.3d 1220, 1223
 n.1 (Fed. Cir. 2014).
Case: 19-1530     Document: 57      Page: 3   Filed: 11/04/2020




 CHEVRON U.S.A. INC.   v. UNIVERSITY OF WYOMING RESEARCH      3



 solvents yield information about the oil. See ’425 patent
 Abstract & col. 12 ll. 53–65. The Board defined the single
 count of the interference as claim 1 of Chevron U.S.A. Inc.’s
 (“Chevron”) U.S. Patent Application No. 12/833,814 (“the
 ’814 application”) or claim 5 of the ’425 patent, which Wyo-
 ming had copied from Chevron in order to provoke an in-
 terference (“the Count”). Claim 1 of the ’814 application
 reads as follows:
     1. A method for determining asphaltene stability
     in a hydrocarbon-containing material having solv-
     ated asphaltenes therein, the method comprising
     the steps of:
     (a) precipitating an amount of the asphaltenes
     from a liquid sample of the hydrocarbon-containing
     material with an alkane mobile phase solvent in a
     column;
     (b) dissolving a first amount and a second amount
     of the precipitated asphaltenes by gradually and
     continuously changing the alkane mobile phase sol-
     vent to a final mobile phase solvent having a solu-
     bility parameter at least 1 MPa0.5 higher than the
     alkane mobile phase solvent;
     (c) monitoring the concentration of eluted fractions
     from the column;
     (d) creating a solubility profile of the dissolved as-
     phaltenes in the hydrocarbon-containing material;
     and
     (e) determining one or more asphaltene stability
     parameters of the hydrocarbon-containing mate-
     rial.
 Decision on Motions at 3, J.A. 8 (emphasis in original, ad-
 ditional emphases removed).
     Relevant to this appeal, the Board construed the terms
 “gradually” and “continuously” in the limitation “gradually
Case: 19-1530     Document: 57      Page: 4   Filed: 11/04/2020




 4   CHEVRON U.S.A. INC.   v. UNIVERSITY OF WYOMING RESEARCH



 and continuously changing the alkane mobile phase sol-
 vent to a final mobile phase solvent” as follows: The Board
 construed “gradually” to mean that “the alkane mobile
 phase solvent is incrementally removed from the column
 over a period of time by continuously adding a final mobile
 phase solvent.” Id. at 10, J.A. 15. The Board construed
 “continuously” to mean “without interruption.” Id. at 8,
 J.A. 13. Based upon these constructions, the Board held
 that Wyoming’s ’425 patent had adequate written descrip-
 tion for this Count limitation. Id. at 12–14, 17, J.A. 17–19,
 22. The Board further held that Wyoming was entitled to
 the benefit of the earlier filing dates of two patent applica-
 tions, U.S. Provisional Application 60/711,599 (Aug. 25,
 2005), and follow-up U.S. Nonprovisional Application
 11/510,491 (Aug. 25, 2006) (collectively, “the priority appli-
 cations”). Id. at 35, J.A. 40. Because Chevron had filed a
 Priority Statement that indicated its earliest corroborated
 conception coupled with diligence date was March 1, 2009,
 the Board determined that Chevron was unable to prevail
 on priority. Id.; Judgment at 2, J.A. 47. Accordingly, the
 Board assigned Wyoming status as senior party and en-
 tered judgment in its favor in the interference. Judgment
 at 2–3, J.A. 47–48.
                           DISCUSSION
                               I.
      On appeal, Chevron argues that the Board erred be-
 cause it should have construed the limitation “gradually
 and continuously changing the alkane mobile phase sol-
 vent to a final mobile phase solvent” to mean that “the
 amount of alkane mobile phase solvent fed into the column
 is incrementally decreased from 100% to 0% over a period
 of time without interruption while the amount of final mo-
 bile phase solvent fed into the column is incrementally in-
 creased from 0% to 100% over the same period of time.”
 Appellant’s Br. 10–15, 44–56; see Decision on Motions at 9,
 J.A. 14. This is the same construction Chevron urged
Case: 19-1530     Document: 57       Page: 5   Filed: 11/04/2020




 CHEVRON U.S.A. INC.   v. UNIVERSITY OF WYOMING RESEARCH      5



 before the Board. See Interference No. 106,064, Chevron
 Mot. 1 (Lack of Written Description and Enablement) (Mar.
 2, 2017) at 6–7, J.A. 405–06. For its part, Wyoming argues
 that the Board properly construed the limitation to mean
 that “the alkane mobile phase solvent is incrementally re-
 moved from the column over a period of time by continu-
 ously adding a final mobile phase solvent.” Appellee’s Br.
 18–35. Neither Chevron nor Wyoming argues that the
 Board erred in construing the term “continuously” to mean
 “without interruption.”
      Chevron’s appeal presents us with only one, narrow is-
 sue: whether the Board erred in its construction of the lim-
 itation “gradually and continuously changing the alkane
 mobile phase solvent to a final mobile phase solvent.” This
 is so for two reasons: first, because it is the only claim lim-
 itation the parties dispute; and second, because the parties
 are in agreement that Wyoming’s ’425 patent and the pri-
 ority applications have written description support for the
 limitation under the Board’s construction, but that they
 lack such support under the construction urged by Chev-
 ron. In other words, the parties concur that if we agree
 with the Board’s construction of “gradually,” we must af-
 firm, whereas if we conclude that the Board erred, we must
 reverse.
                               II.
     We review the Board’s decisions for compliance with
 the Administrative Procedure Act. Rovalma, S.A. v.
 Bohler-Edelstahl GmbH & Co. KG, 856 F.3d 1019, 1024
 (Fed. Cir. 2017). Where, as here, the intrinsic record fully
 governs the proper construction of a claim term, we review
 the Board’s claim construction de novo. In re Power Inte-
 grations, Inc., 884 F.3d 1370, 1375 (Fed. Cir. 2018).
     Because Wyoming copied claim 1 of Chevron’s ’814 ap-
 plication to provoke the interference, we give the claim its
 broadest reasonable construction in light of the ’814 appli-
 cation’s specification. ULF Bamberg v. Dalvey, 815 F.3d
Case: 19-1530    Document: 57        Page: 6   Filed: 11/04/2020




 6   CHEVRON U.S.A. INC.   v. UNIVERSITY OF WYOMING RESEARCH



 793, 796 (Fed. Cir. 2016) (“Because this is an interference,
 and Bamberg copied Dalvey’s claims, we give the claims
 their broadest reasonable construction in light of the
 Dalvey specification.”). “Under the broadest reasonable in-
 terpretation, the Board’s construction cannot be divorced
 from the specification and the record evidence, and must be
 consistent with the one that those skilled in the art would
 reach.’’ Id. (brackets and citation omitted).
                              III.
      The Board recognized that the disputed claim term,
 “gradually,” had to be construed in the context of the ’814
 application’s specification. See ULF Bamberg, 815 F.3d at
 796. Although the Board had before it the testimony of
 both Chevron’s expert, Dr. Lante Carbognani, and Wyo-
 ming’s expert, Dr. Vladislav Lobodin, as to the meaning of
 the limitation “gradually and continuously changing,” De-
 cision on Motions at 8–10, J.A. 13–15, it declined to resort
 to this extrinsic evidence. Instead, it rested its construc-
 tion of the “gradually and continuously changing” limita-
 tion on intrinsic evidence, specifically, the definition of
 “gradually” appearing in ¶ 37 of the ’814 application’s spec-
 ification:
     The term gradually as used herein shall be under-
     stood to mean that the alkane mobile phase solvent
     is incrementally removed from the column over a
     period of time by continuously adding a final mo-
     bile phase solvent having a solubility parameter at
     least 1 MPa0.5 higher than the alkane mobile phase
     solvent to the column.
 J.A. 682–83.
     The Board explained that “[a]s we cannot rely on the
 plain meaning of gradually (given the definition given in
 the specification) we conclude that ‘gradually,’ therefore,
 for purposes of this decision means that ‘the alkane mobile
 phase solvent is incrementally removed from the column
Case: 19-1530     Document: 57       Page: 7   Filed: 11/04/2020




 CHEVRON U.S.A. INC.   v. UNIVERSITY OF WYOMING RESEARCH     7



 over a period of time by continuously adding a final mobile
 phase solvent.’” Decision on Motions at 10, J.A. 15. Thus,
 the Board rejected Chevron’s argument that “gradually
 and continuously changing” refers to the act of feeding al-
 kane mobile phase solvent into the inlet of the column. See
 Chevron Mot. 1 at 6–7, J.A. 405–06. Instead, it concluded
 that “gradually and continuously changing” refers to the
 change of solvents in the column, not at the inlet to the col-
 umn. Decision on Motions at 12, J.A. 17 (“[G]radually is a
 term of degree and not specifically defined as a specific in-
 put change, but rather on the removal of one solvent by the
 addition of another, which is not quite the same.”).
                               IV.
     Chevron argues that the Board’s construction of “grad-
 ually and continuously changing” is inconsistent with the
 specification of the ’814 application, and is, therefore, un-
 reasonable under our decision in In re Suitco Surface, Inc.,
 603 F.3d 1255 (Fed. Cir. 2010). Appellant’s Br. 44–51. This
 is so, Chevron asserts, because the specification discloses
 that the solvent is “gradually and continuously” changed at
 the inlet to the column. Id. at 46–51 (citing the ’814 appli-
 cation at ¶¶ 31, 37–40, J.A. 681–84); Oral arg. 00:45–01:45,
 08:00–08:45 (June 2, 2020), available at http://oralargu-
 ments.cafc.uscourts.gov/default.aspx?fl=19-1530.mp3, (cit-
 ing the ’814 application at ¶¶ 37–41, J.A. 682–84).
 Chevron also contends that the Board improperly took into
 account extrinsic evidence through its consideration of tes-
 timony by Dr. Lobodin regarding testing he performed. Ap-
 pellant’s Br. 51–53. Next, Chevron argues that the Board
 construed the terms “gradually” and “continuously” sepa-
 rately, divorced from the context of the claim. Id. at 53–55.
 Last, citing Haemonetics Corp. v. Baxter Healthcare Corp.,
 607 F.3d 776, 781 (Fed. Cir. 2010) and Bicon, Inc. v. Strau-
 mann Co., 441 F.3d 945, 951 (Fed. Cir. 2006), Chevron as-
 serts that the Board’s construction encompasses even
 sudden, abrupt immediate solvent switches, thereby ren-
 dering the limitation meaningless. Id. at 55–56.
Case: 19-1530     Document: 57      Page: 8   Filed: 11/04/2020




 8   CHEVRON U.S.A. INC.   v. UNIVERSITY OF WYOMING RESEARCH



      Wyoming responds that, unlike in Suitco, here the ’814
 application itself specifically and unambiguously provides
 a definition (of “gradually”). It also responds that the
 Board’s construction is “precisely the definition Chevron
 provided in its specification,” and that Dr. Lobodin’s testing
 “only confirm[ed] . . . that even Wyoming’s abrupt, single-
 step solvent transition at column inlet yielded ‘incremen-
 tal[ ] remova[al] [of the alkane solvent] from the column.’”
 Appellee’s Br. 22; see id. at 21–24. Wyoming notes that the
 examples Chevron relies on as supporting “gradually and
 continuously changing” at the column inlet expressly state
 that the solvents are “gradually and continuously added,”
 not “gradually and continuously chang[ed],” as required by
 the claim. Wyoming reasons that this further supports the
 Board’s construction that it is solvent in the column that is
 “changed.” Id. at 28–31. In addition, Wyoming disagrees
 that the Board improperly construed “gradually” and “con-
 tinuously” separately, pointing out that the Board’s con-
 struction of “gradually” requires “continuously adding a
 final mobile phase solvent.” Id. at 33–36. Last, while ren-
 dering claim terms “superfluous” or meaningless may be
 “disfavored,” Wyoming contends that the express definition
 set forth in the ’814 application controls. Id. at 36–39.
                               V.
     We agree with Wyoming that the Board did not err in
 construing the “gradually and continuously changing” lim-
 itation.
     Paragraphs 37–41 of the ’814 application, upon which
 Chevron relies, do not persuade us that the broadest rea-
 sonable construction of the “gradually and continuously
 changing” limitation requires a change of solvents at the
 inlet to the column. First and most significantly, ¶ 37 of
 the ’814 application, upon which the Board relied, provides
 an express definition of “gradually.” That definition re-
 quires “incremental[] remov[al]” and “continuous[] add-
 ing.” As noted above, ¶ 37 states:
Case: 19-1530    Document: 57       Page: 9   Filed: 11/04/2020




 CHEVRON U.S.A. INC.   v. UNIVERSITY OF WYOMING RESEARCH    9



     The term gradually as used herein shall be under-
     stood to mean that the alkane mobile phase solvent
     is incrementally removed from the column over a
     period of time by continuously adding a final mo-
     bile phase solvent having a solubility parameter at
     least 1 MPa0.5 higher than the alkane mobile phase
     solvent to the column.
 J.A. 682–83. Paragraphs 38 and 40 of the ’814 application
 provide examples of “gradually and continuously add[ing]”
 final mobile phase solvents at the inlet of a column until
 the solvent “in the column” is 100% final mobile phase sol-
 vent. Thus, ¶¶ 38 and 40 illustrate that one way to imple-
 ment a “gradual[ ] and continuous[ ] chang[e]” of the
 solvent in the column is by “gradually and continuously
 add[ing]” a final mobile phase solvent. Paragraph 37 of the
 ’814 application explains that “[g]enerally, gradually and
 continuously changing” “can occur” during certain specified
 time periods. Paragraph 39 describes adding a second final
 mobile phase solvent to provide a more accurate solubility
 profile of the dissolved asphaltenes, while ¶ 41 is a single
 sentence that states that the “flow rate and time period”
 for “gradually and continuously adding” the second final
 mobile phase solvent “are substantially the same as for the
 first final mobile phase solvents.” J.A. 682–84.
     Accordingly, while ¶¶ 38–41 provide examples of
 “gradually and continuously changing” that is accom-
 plished by “gradually and continuously add[ing]” solvents
 to a column, and provide potential time frames for “gradu-
 ally and continuously changing,” or “gradually and contin-
 uously adding,” we do not read these paragraphs to require
 that the claimed “chang[ing]” be limited to occurring at the
 column’s inlet. This is particularly true given the language
 used in the express definition of “gradually” set forth in
 ¶ 37.
     We do not think that our decision in Suitco requires a
 different result. In Suitco, we disagreed with the Board’s
Case: 19-1530     Document: 57      Page: 10    Filed: 11/04/2020




 10   CHEVRON U.S.A. INC.   v. UNIVERSITY OF WYOMING RESEARCH



 broadest reasonable construction of the term “finishing the
 top surface of the floor,” because the Board’s construction
 “allow[ed] the finishing material to fall anywhere above the
 surface being finished regardless of whether it actually ‘fin-
 ishes’ the surface.” 603 F.3d at 1260. We held this con-
 struction to be unreasonably broad because “the express
 language of the claim and the specification require[d] the
 finishing material to be the top and final layer on the sur-
 face being finished.” Id. Here, the “express language” of
 the specification “requires” that the term “gradually” “shall
 be understood to mean that the alkane mobile phase sol-
 vent is incrementally removed from the column over a pe-
 riod of time by continuously adding a final mobile phase
 solvent . . . .” J.A. 682–83 (emphasis added). It is this defi-
 nition that the Board tracked verbatim in its construction.
     We also do not think that the Board improperly consid-
 ered extrinsic evidence in construing the “gradually and
 continuously changing” limitation. Although the Board
 cited expert testimony from both parties when it set forth
 the parties’ claim construction arguments, the Board
 stated it “[saw] no persuasive reason . . . to deviate from
 the intrinsic evidence in this situation.” Decision on Mo-
 tions at 10, J.A. 15; see also id. at 34, J.A. 39 (stating that,
 in construing the “gradually and continuously” term, the
 Board “strictly relied upon the intrinsic evidence in
 the . . . specification [of the ’814 application]”). The Board
 referred to Dr. Lobodin’s testimony regarding testing
 simply to confirm its understanding of the fluid dynamics
 in the column as part of its determination that Wyoming’s
 ’425 patent had adequate written description for the “grad-
 ually and continuously changing” limitation. See id. at 11–
 12, J.A. 16–17.
     In addition, in view of the express definition provided
 in the specification, we do not think that the Board erred
 when it construed “gradually” and “continuously” sepa-
 rately. As noted above, the ’814 application defined “grad-
 ually,” an adverb generally used to describe a pace at which
Case: 19-1530    Document: 57      Page: 11   Filed: 11/04/2020




 CHEVRON U.S.A. INC.   v. UNIVERSITY OF WYOMING RESEARCH   11



 something is performed, “[to] be understood to mean that
 the alkane mobile phase solvent is incrementally removed
 from the column over a period of time by continuously add-
 ing a final mobile phase solvent.”
     Finally, we are not persuaded that Haemonetics and
 Bicon require a different result. In Haemonetics, a district
 court construed “centrifugal unit” to include “a plurality of
 tubes” in the preamble of the claim, but to exclude “a plu-
 rality of tubes” in the body of the claim. 607 F.3d at 780.
 The district court reasoned that including the tubing in the
 context of limitations directed to the centrifugal unit’s
 physical dimensions recited in the body of the claim “would
 yield an absurdity.” 607 F.3d at 780 (quoting Haemonetics
 Corp. .v Baxter Healthcare Corp., 517 F. Supp. 2d 514, 519
 (D. Mass. 2007)). We held the court’s construction with re-
 spect to the body of the claim to be erroneous. In so doing,
 we noted that the specification described an embodiment
 in which a centrifugal unit was described both as including
 a plurality of tubes and as satisfying the dimensional limi-
 tations. Id. at 781–83. Similarly, in Bicon, we rejected the
 patentee’s construction of a claim term that would render
 claim terms meaningless, noting that the construction was
 “contrary to the specification.” 441 F.3d at 951. In sum, in
 both Haemonetics and Bicon we corrected claim construc-
 tions that were inconsistent with the patent’s specification.
 Here, as discussed above, the Board’s construction is con-
 sistent with, and indeed tracks a verbatim definition set
 forth in, the ’814 application.
                          CONCLUSION
     For the foregoing reasons, we conclude that the Board
 did not err in its construction of the Count’s “gradually and
 continuously changing” limitation. We therefore affirm the
 Board’s judgment in the interference in favor of Wyoming.
                          AFFIRMED
Case: 19-1530    Document: 57      Page: 12   Filed: 11/04/2020




    United States Court of Appeals
        for the Federal Circuit
                   ______________________

                  CHEVRON U.S.A. INC.,
                       Appellant

                              v.

       UNIVERSITY OF WYOMING RESEARCH
     CORPORATION, DBA WESTERN RESEARCH
                   INSTITUTE,
                     Appellee
              ______________________

                         2019-1530
                   ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. 106,064.
                   ______________________

 NEWMAN, Circuit Judge, dissenting.
      This case concerns a patent “interference” proceeding,
 conducted under the now-discontinued statute whereby the
 patent for a commonly claimed invention is awarded to the
 party who was the first to invent, rather than the first to
 file the patent application. The interference is a trial-like
 administrative proceeding in which the competing inven-
 tors prove their dates of invention. Extensive precedent
 evolved over the decades of this often complex procedure,
 providing guidance for determination of the core priority
 issues of conception, corroboration, reduction to practice,
 and diligence.
Case: 19-1530       Document: 57       Page: 13   Filed: 11/04/2020




 2       CHEVRON U.S.A. INC.   v. UNIVERSITY OF WYOMING RESEARCH



     Although the purpose of the first-to-invent rule was to
 achieve fairness to inventors and relieve the pressure to
 “race to the Patent Office,” interference proceedings were
 expensive and time-consuming. In addition, the first-to-in-
 vent policy was unique to the United States, presenting in-
 ternational treaty concerns. Thus, the Leahy–Smith
 America Invents Act abolished the principle of first-to-in-
 vent and eliminated the accompanying interference pro-
 ceedings, except for patent applications filed before the
 effective date of March 16, 2013. Pub. L. 112–29, § 3(n)(2),
 125 Stat. 284, 293 (2011). The case at bar is in that legacy
 class.
     The competing parties are Chevron U.S.A. Inc. (“Chev-
 ron”) and the University of Wyoming Research Corporation
 (“Wyoming”). Both Wyoming and Chevron were studying
 the analysis of asphaltene impurities in crude oil, and the
 parties developed different methods of analysis by solvent
 extraction. Purification of crude oil has been much studied,
 and the specifications of both parties list extensive prior
 art. Each party’s method in this interference is described
 in multi-page specifications with specific examples, explicit
 data, and graphs.
      Wyoming initiated the interference by copying into its
 pending application the claims from a pending Chevron ap-
 plication. The Patent Trial and Appeal Board (“Board”)
 conducted the interference proceeding and awarded prior-
 ity of invention to Wyoming, 1 leading to this appeal.
      As I shall discuss, the Board erred. The Wyoming spec-
 ification does not describe and does not support the claims
 copied from Chevron. In its chain of applications Wyoming
 describes and claims a different method. Wyoming’s only



     1   Schabron [Wyoming] v. Rogel [Chevron], Patent In-
 terference No. 106,064, 2018 WL 6573279 (P.T.A.B. Dec.
 11, 2018) (“Board Op.”).
Case: 19-1530    Document: 57      Page: 14     Filed: 11/04/2020




 CHEVRON U.S.A. INC.   v. UNIVERSITY OF WYOMING RESEARCH      3



 mention of the Chevron method is in the claims that Wyo-
 ming copied from Chevron. In the absence of any descrip-
 tion of the Chevron method, Wyoming’s applications
 cannot establish conception and constructive reduction to
 practice 2 of the Chevron method.
     No Wyoming inventor asserted conception or reduction
 to practice of the Chevron method, and no testimonial or
 documentary evidence was offered. Wyoming relies en-
 tirely on its earlier-filed specifications, which describe only
 the different Wyoming method. As summarized in Ariad
 Pharmaceuticals, Inc. v. Eli Lilly & Co., 598 F.3d 1336
 (Fed. Cir. 2010) (en banc), the test is whether the priority
 application “convey[ed] to those skilled in the art that the
 inventor had possession of the claimed subject matter as of
 the filing date.” Id. at 1351 (citing Ralston Purina Co. v.
 Far–Mar–Co, Inc., 772 F.2d 1570, 1575 (Fed. Cir. 1985)).
      The Board erred in law and fact. From the majority’s
 affirmance of the Board’s decision, I respectfully dissent.
                           DISCUSSION
     For a patent interference to be “declared,” each compet-
 ing party must describe and be entitled to claim the same
 invention. A challenging party may copy into its applica-
 tion the claims from another party’s application, when the
 challenging party has the requisite support for the copied
 claims. The Patent and Trademark Office (“PTO”) then de-
 clares the interference and designates an interference
 “Count” that states the common invention. The competing
 parties then are tasked to prove their dates of invention of
 the subject matter of the Count.



     2   “Constructive reduction to practice means a de-
 scribed and enabled anticipation under 35 U.S.C.
 § 102(g)(1), in a patent application of the subject matter of
 a count.” 37 C.F.R. § 41.201.
Case: 19-1530    Document: 57       Page: 15   Filed: 11/04/2020




 4    CHEVRON U.S.A. INC.   v. UNIVERSITY OF WYOMING RESEARCH



     Wyoming copied claims from Chevron’s U.S. Patent
 Application No. 12/833,814 (“Chevron ’814 application”),
 and informed the examiner, as required, that the claims
 were copied for interference purposes. Wyoming then filed
 a continuation application that included the copied claims,
 and the examiner issued U.S. Patent No. 8,367,425 (“Wyo-
 ming ’425 patent”) including the claims copied from Chev-
 ron. The examiner also allowed Chevron’s claims in
 Chevron’s ‘814 application, holding Chevron’s claims pa-
 tentable over Wyoming’s application that had been cited as
 prior art. The examiner then “declared” this interference.
    The Board recited the Count of the interference as
 Chevron’s claim 1 or Wyoming’s claim 5, as follows:
     Chevron Claim 1. A method for determining as-
     phaltene stability in a hydrocarbon-containing ma-
     terial having solvated asphaltenes therein, the
     method comprising the steps of:
     (a) precipitating an amount of the asphaltenes
         from a liquid sample of the hydrocarbon-con-
         taining material with an alkane mobile phase
         solvent in a column;
     (b) dissolving a first amount and a second amount
         of the precipitated asphaltenes by gradually
         and continuously changing the alkane mobile
         phase solvent to a final mobile phase solvent
         having a solubility parameter at least 1 MPa0.5
         higher than the alkane mobile phase solvent;
     (c) monitoring the concentration of eluted frac-
         tions from the column;
     (d) creating a solubility profile of the dissolved as-
         phaltenes in the hydrocarbon-containing mate-
         rial; and
     (e) determining one or more asphaltene stability
         parameters of the hydrocarbon-containing ma-
         terial.
Case: 19-1530      Document: 57    Page: 16   Filed: 11/04/2020




 CHEVRON U.S.A. INC.   v. UNIVERSITY OF WYOMING RESEARCH    5



     Wyoming Claim 5. The method of [Wyoming] claim
     1, wherein said step of dissolving comprises the
     step of dissolving by gradually and continuously
     changing the alkane mobile phase solvent to a final
     mobile phase solvent having a solubility parameter
     that is at least 1 MPa0.5 higher than the alkane mo-
     bile phase.
 Board Op. at *2–3 (italics by Board “on terms disputed in
 this proceeding”).
     Each of the Wyoming and Chevron specifications con-
 tains a detailed description of each party’s method, with
 specific experimental examples, graphs, and data. Chev-
 ron argued that Wyoming has no support for the “gradually
 and continuously changing” limitation. The Board recog-
 nized that Wyoming’s method differed in that Wyoming re-
 quired an abrupt and discontinuous solvent change, but
 the Board discarded the difference and awarded Wyoming
 priority of the claims to Chevron’s method.
     No Wyoming record describes a gradual and continu-
 ous solvent change, and no Wyoming inventor asserted pos-
 session of this concept of gradual and continuous solvent
 change. No Wyoming specification mentions or suggests a
 gradual and continuous solvent change. To the contrary,
 the Wyoming specifications are explicit in their require-
 ment of an abrupt and complete solvent change.
     Chevron’s motion to dissolve the interference should
 have been granted, for Chevron and Wyoming describe and
 claim different inventions. There is no interference in fact;
 I start with this aspect.
                There is no interference in fact
     The premise of the patent interference proceeding is
 that the parties are entitled to claim the same invention.
 See Jepson v. Coleman, 314 F.2d 533, 536 (C.C.P.A. 1963)
 (“When one copies claims from a patent for the purpose of
 instituting interference proceedings, in order to be
Case: 19-1530       Document: 57       Page: 17   Filed: 11/04/2020




 6       CHEVRON U.S.A. INC.   v. UNIVERSITY OF WYOMING RESEARCH



 successful, that person’s application must clearly support
 those counts. There must be no doubt that an applicant
 discloses each and every limitation of the claims and all
 doubts must be resolved against the copier.”) (internal ci-
 tation omitted); Goeddel v. Sugano, 617 F.3d 1350, 1357
 (Fed. Cir 2010) (“The Board’s decision that the Japanese
 Application constitutes constructive reduction to practice
 of the subject matter of these interferences is not in accord-
 ance with law, for the Japanese Application does not meet
 the criteria of § 112, [the written description and enable-
 ment requirements], as to this subject matter.”).
      In Storer v. Clark, 860 F.3d 1340 (Fed. Cir. 2017), the
 court again explained that the specification must contain
 adequate written description and enablement for the sub-
 ject matter of the Count. Id. at 1344–45. “When a party to
 an interference seeks the benefit of an earlier-filed United
 States patent application, the earlier application must
 meet the requirements of 35 U.S.C. § 120 and 35 U.S.C.
 § 112 ¶ 1 for the subject matter of the count.” Id. (quoting
 Hyatt v. Boone, 146 F.3d 1348, 1352 (Fed. Cir. 1998)).
     These requirements are plainly not met by Wyoming.
 Indeed, the Board did not find otherwise; the Board simply
 construed Chevron’s gradual and continuous solvent
 change as somehow met by Wyoming’s abrupt and discon-
 tinuous solvent change. However, priority of invention re-
 quires proof of conception and reduction to practice of the
 same invention, not of a different invention. 3



     3   My colleagues on this panel hold that the “broadest
 reasonable interpretation” of the term “gradually and con-
 tinuously changing” includes the abrupt and complete sol-
 vent switch of the Wyoming method, and that nothing more
 is needed. The court now discards as “not controlling” our
 uniform precedent that requires that the interference
 count is construed in light of the application from which it
Case: 19-1530    Document: 57      Page: 18     Filed: 11/04/2020




 CHEVRON U.S.A. INC.   v. UNIVERSITY OF WYOMING RESEARCH       7



    The Board did acknowledge the major distinction that
 Chevron gradually and continuously changes the solvent
 while Wyoming abruptly and completely changes the sol-
 vent. The Chevron specification defines “gradually” as fol-
 lows:
     The term gradually as used herein shall be under-
     stood to mean that the alkane mobile phase solvent
     is incrementally removed from the column over a
     period of time by continuously adding a final mo-
     bile phase solvent having a solubility parameter at
     least 1 MPa0.5 higher than the alkane mobile phase
     solvent to the column.
 Chevron ’814 application ¶ 37. Chevron’s specification de-
 scribes that this gradual change of solvent is performed by
 the continuous addition of the new solvent at the column
 inlet. Id. at ¶¶ 37–38. Chevron’s specification elaborates
 that “gradually and continuously changing from essen-
 tially the alkane mobile phase solvent to the final mobile
 phase solvent can occur during a period of about 5 minutes
 to about 120 minutes at a flow rate of about 1 mL/min. to
 about 4 mL/min.” Id. at ¶ 37. The Chevron specification
 describes:
     [A] first final mobile phase solvent . . . is gradually
     and continuously added to the column to sequen-
     tially change the alkane mobile phase solvent from
     100% alkane mobile phase solvent to 100% first fi-
     nal mobile phase solvent, i.e., the alkane mobile
     phase solvent is changed to 1% dichloromethane in



 arose; that is, Haemonetics Corp. v Baxter Healthcare
 Corp., 607 F.3d 776, 781 (Fed. Cir. 2010) and Bicon, Inc. v.
 Straumann Co., 441 F.3d 945, 951 (Fed. Cir. 2006). Having
 removed the restraints of precedent and logic, the court
 holds that “gradual and continuous” includes abrupt and
 discontinuous.
Case: 19-1530    Document: 57       Page: 19   Filed: 11/04/2020




 8    CHEVRON U.S.A. INC.   v. UNIVERSITY OF WYOMING RESEARCH



     99% alkane mobile phase solvent, then to 2% di-
     chloromethane in 98% alkane mobile phase sol-
     vent, until the mobile phase solvent in the column
     is 100% dichloromethane and 0% alkane mobile
     phase solvent.
Id. at ¶ 38. Chevron exemplifies this gradual and contin-
 ual change of solvent with specific examples, and demon-
 strates the method graphically and with specific data.
 Chevron’s Figure 1 pictures the solubility profile that en-
 sues from the gradual and continuous solvent change:
Id., Fig. 1. This profile is analyzed, in accordance with the
 Chevron specification, to determine the asphaltene solubil-
 ity parameters.
     The Wyoming inventors were also studying the analy-
 sis of asphaltenes by solvent extraction. However, Wyo-
 ming describes a different method. Unlike Chevron’s
 gradual and continual change of solvents, in the Wyoming
 method the solvents are abruptly and completely changed.
Case: 19-1530      Document: 57     Page: 20     Filed: 11/04/2020




 CHEVRON U.S.A. INC.   v. UNIVERSITY OF WYOMING RESEARCH        9



 Wyoming calls this a “step gradient sequence,” described
 as follows:
     A more rapid method to measure asphaltene solu-
     bility was explored using a novel on-column as-
     phaltene     precipitation   and   re-dissolution
     technique. This was automated using high perfor-
     mance liquid chromatography (HPLC) equipment
     with a step gradient sequence using the solvents:
     heptane, cyclohexane, and toluene:methanol (98:2).
 Wyoming ’425 patent, col. 10, ll. 16–21. Wyoming describes
 its method as a series of switches of solvent:
     Once the sample solution enters the column with
     the heptane mobile phase, the heptane displaces
     and dilutes the injected solvent, and heptane insol-
     uble materials precipitate. The soluble maltenes
     continue to move with the heptane and they elute
     from the column. The solvent is then switched to a
     stronger solvent, or a series of stronger solvents of
     increasing solvent strength, which dissolves a por-
     tion or all of the precipitated material. The solvent
     is then switched back to heptane in preparation for
     the next sample injection.
Id., col. 13, ll. 46–55.
      Wyoming states that its complete switches of solvent
 are “important aspects to the separation.” Id., col. 14, ll.
 43–54. Each successive Wyoming solvent displaces en-
 tirely the solvent preceding it, and that complete separa-
 tion between the solvents is necessary. Id., col. 8, ll. 33–46
 (“[I]t is typically necessary to separate the existing dis-
 solved material solution from a space contacting the gener-
 ated material so that the subsequent solvent can then
 dissolve at least an additional portion of the generated ma-
 terial.”); see also id., col. 10, l. 16–col. 11, l. 4 (explaining
 advantages of the Wyoming method of switching solvents).
Case: 19-1530   Document: 57   Page: 21   Filed: 11/04/2020
Case: 19-1530    Document: 57      Page: 22   Filed: 11/04/2020




 CHEVRON U.S.A. INC.   v. UNIVERSITY OF WYOMING RESEARCH   11



     examples use solvent changes that are less so (Ex.
     1001, ¶ 38).
 Board Op. at *21. An abrupt solvent input change is not a
 gradual and continuous change, on any theory of interfer-
 ence priority. When claims are copied to provoke an inter-
 ference, the copied claims are construed in light of the
 application from which the claims are copied. See Agilent
 Techs., Inc. v. Affymetrix, Inc., 567 F.3d 1366, 1375 (Fed.
 Cir. 2009) (“[W]hen a party challenges written description
 support for an interference count or the copied claim in an
 interference, the originating disclosure provides the mean-
 ing of the pertinent claim language.”).
      The Board recognized that Wyoming did not argue that
 its specification described the Chevron method. However,
 the Board undertook to fill that gap, the Board stating that
 “the description discusses variables such as injection vol-
 ume and column size, which at least in part we think inev-
 itably would affect solvent residence times, and solvent
 changeover times, in the column.” Board Op. at *9 (citing
 Wyoming ’425 patent, col. 15, ll. 9–11). The Board’s specu-
 lative “at least in part we think,” supra, is the only reason
 presented for the Board’s ruling that Wyoming met the re-
 quirements of conception, written description, enablement,
 and reduction to practice of the interference Count.
     Wyoming proved neither conception nor re-
     duction to practice of the Count
     The burden was on Wyoming, in its position as the cop-
 ier of claims to provoke an interference, to establish that
 the claims are patentable to it, and to establish priority of
 invention with preponderant evidence of conception and re-
 duction to practice. Interpretation of the claim selected as
 the interference count must “correspond[] with what and
 how the inventor describes his invention in the specifica-
 tion.” In re Smith Int’l, Inc., 871 F.3d 1375, 1382–83 (Fed.
 Cir. 2017).
Case: 19-1530    Document: 57       Page: 23   Filed: 11/04/2020




 12   CHEVRON U.S.A. INC.   v. UNIVERSITY OF WYOMING RESEARCH



     “Determining ‘inventorship’ is nothing more than de-
 termining who conceived the subject matter at issue,
 whether that subject matter is recited in a claim in an ap-
 plication or in a count in an interference.” Sewall v. Wal-
 ters, 21 F.3d 411, 415 (Fed. Cir. 1994). Wyoming offered no
 evidence of any inventor’s conception of the “gradual and
 continuous” method presented by Chevron, and it is not
 disputed that the Wyoming specification contains no writ-
 ten description and no enablement of a gradual and contin-
 uous solvent change.
      Interference priority requires proof of prior conception
 followed by diligent reduction to practice of the common in-
 vention. No Wyoming inventor asserted conception of the
 method of the Count, nor asserted reduction to practice of
 the invention of the Count. The Board recited, but then
 bypassed the requirement that “[a] party seeking the ben-
 efit of an earlier application must establish that the earlier
 application is a ‘constructive reduction to practice’ of an
 embodiment within the scope of the Count. It must also
 satisfy both the written description and enablement re-
 quirements of 35 U.S.C. § 112. See 37 C.F.R. § 41.202.”
 Board Op. at *15. The Board did not apply these require-
 ments.
                         CONCLUSION
     The PTO erred at the threshold, in allowing Wyoming
 to copy Chevron’s claims, in the absence of written descrip-
 tion and enablement of the Chevron method of gradual and
 continual change of solvent. Wyoming did not establish
 conception and reduction to practice of the subject matter
 of the Count, either constructively or through evidence.
 The Board’s award of priority to Wyoming is contrary to
 law. From my colleagues’ contrary view, I respectfully dis-
 sent.